Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors CarMax, Inc.: We consent to the incorporation by reference in the registration statements (No.333-100311, No.333-127486, No.333-135701, and No.333-152717) on Form S-8 of CarMax, Inc. of our report dated April23, 2009, with respect to the consolidated balance sheets of CarMax, Inc. and subsidiaries (the Company) as of February28, 2009 and February29, 2008, and the related consolidated statements of earnings, shareholders’ equity, and cash flows for each of the fiscal years in the three-year period ended February28, 2009, and the related financial statement schedule, and the effectiveness of internal control over financial reporting as of February28, 2009, which report appears in the February28, 2009 annual report on Form 10-K of the Company. Our report on the consolidated financial statements and schedule includes an explanatory paragraph that states as discussed in note8 to the consolidated financial statements, the Company adopted the provisions of FASB Interpretation No.48, Accounting for Uncertainty in Income Taxes — an interpretation of FASB Statement No. 109,effective March1, /s/ KPMG LLCRichmond,
